Per Curiam : The amended record filed purports to be an additional bill of exceptions, signed in vacation, a year and a half after the trial of the cause, and without notice to the opposite counsel; it must be stricken from the files. If a party desires the amendment or correction of a record after the term at which the cause was tried, he should, on proper notice, apply in open court, and have the amendment appear from an order of court entered in term time. The record, as it appears in the Circuit Court, cannot be altered except by an order of the same court, made in term time. A bill of exceptions in a proceeding at law, or a certificate of evidence in a chancery cause, when properly filed, becomes a part of the record in that cause; and an amendment of the bill already signed, on the filing of a supplemental bill of exceptions, is such an alteration of the record as can be made only upon the order of the court.